Citation Nr: 0944556	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability, and if so whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if so 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active service from October 1942 to June 
1946.  His awards from World War II include the Purple Heart 
Medal, the Combat Infantry Badge and Pacific Theater campaign 
medal with four battle stars.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied reopening of previously-denied 
claims for service connection for bilateral hearing loss and 
tinnitus, based on a finding that new and material evidence 
had not been received in support of those claims.

In September 2009 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The RO issued a rating decision in May 2001 that denied 
reopening of previously-denied claims for service connection 
for bilateral hearing loss and tinnitus; the Veteran did not 
appeal that decision.

3.  Evidence received since the unappealed May 2001 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claims for service connection for 
bilateral hearing loss and tinnitus.

4.  The Veteran currently has bilateral hearing loss 
disability and tinnitus that became manifest during service 
consequent to combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
May 2001 rating decision, the criteria for reopening the 
claims for service connection for bilateral hearing 
disability and tinnitus are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

2.  Bilateral hearing loss disability was incurred in active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009). 

3.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and tinnitus.  

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims, 
to include reopening of previously-denied claims.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service (as opposed to intercurrent causes).  Hensley, 5 Vet. 
App. 155, 159.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the 
benefit-of-the-doubt rule does not apply when the issue is 
new and material evidence.  Annoni v. Brown, 5 Vet. App. 463 
(1993).

Analysis

New and Material Evidence

The RO issued a rating decision in August 1992 that denied 
service connection for bilateral hearing loss, and issued a 
rating decision in October 1994 that denied service 
connection for tinnitus.   The Veteran was notified of both 
denials but did not appeal either.  

The RO issued a rating decision in May 2001 denying reopening 
of both claims, based on a determination new and material had 
not been received in regard to either claim.  The Veteran was 
notified of the denial but did not appeal.

The evidence of record at the time of the May 2001 rating 
decision was as follows: service treatment records (STRs), a 
report of a private audiological evaluation in September 
1987, and a report of a VA audiological evaluation in March 
1992.

Evidence received since the May 2001 includes a report of a 
VA audiological evaluation in November 2007 noting current 
diagnoses of bilateral hearing loss and tinnitus but 
asserting an opinion the disorders are not likely related to 
active service.  The evidence also includes correspondence 
from the Veteran and his sworn testimony before the Board 
asserting hearing loss and tinnitus were manifested during 
active service, although not documented at that time, and had 
been chronic since discharge from service.

The Board finds the Veteran's account of incurrence in 
service and chronic symptoms since discharge is new since he 
had not previously provided sworn testimony in support of his 
claim and the evidence previously of record did not establish 
the onset of chronic hearing problems and tinnitus in 
service.  In addition, the Board has found the Veteran's 
testimony is "material" in that it relates to an 
unestablished fact necessary to substantiate the claims and 
is sufficient to establish a reasonable possibility of 
substantiating the claims.  As a layperson, the Veteran is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Further, for the purpose 
of reopening a previously-denied claim his credibility is 
presumed; see Justus, 3 Vet. App. 510, 513.

The Board accordingly finds new and material evidence has 
been received to reopen the claims for service connection on 
appeal.  

Entitlement to Service Connection

The Veteran is shown to have served in combat and was awarded 
the Purple Heart Medal.  Accordingly, acoustic trauma is 
shown.

The Veteran is also shown to have suffered a scarred right 
eardrum during service, for which he was granted service 
connection in July 1946 although at a noncompensable level of 
disability.

The Veteran had a VA audiological evaluation in November 2007 
that showed the Veteran to have bilateral hearing loss 
disability within the criteria of 38 C.F.R. § 3.385; the same 
evaluation resulted in a diagnosis of tinnitus of the right 
ear.  The medical evidence of record accordingly establishes 
the Veteran has the disorders for which he is claiming 
service connection.  However, evidence of a present condition 
is generally not sufficient to establish entitlement to 
service connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In this case the VA audiologist stated an opinion that the 
bilateral hearing loss is less likely than not due to active 
service because the earliest recorded bilateral hearing loss 
was in 1975, approximately 29 years after discharge from 
service; the Veteran also had post-service acoustic trauma 
for 38 years in the environment of a steel mill without 
hearing protection.  The audiologist also stated the 
Veteran's tinnitus is less likely than not related to active 
service because the earliest reports of tinnitus were 
documented in 1992; given the greater than 40-year time span 
there was no evidence available to link the tinnitus to 
military service. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In 
this case, for the reasons cited below, the Board finds the 
Veteran's claimed hearing loss and tinnitus were incurred 
during active service although the VA audiologist opined 
otherwise.

As the VA audiologist noted, audiological threshold testing 
was not performed during the Veteran's active service; the 
only testing available was the "whispered voice" test, 
which does not detect high-frequency hearing impairment.  
Accordingly, the Veteran's account of hearing loss and 
tinnitus beginning in service are not directly contradicted 
by the STRs or other contemporaneous evidence.

Service connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  
The Board notes that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997), citing Wilson, 2 Vet. 
App. 16, 19.

In this case the Veteran is shown to have combat-related 
acoustic trauma.  He is competent to describe onset of 
symptoms during service and continuity of symptoms after 
service.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 
398, 403.  Although there is no medical documentation of 
bilateral hearing loss until 1975 or documentation of 
tinnitus until 1992, there is no medical or lay evidence 
disproving symptoms since active service as competently and 
credibly reported by the Veteran during his testimony before 
the Board.

Based on the medical and lay evidence above, the Board finds 
it is at least as likely as not the Veteran's bilateral 
hearing loss disability and tinnitus were incurred during 
military service.  Accordingly, the benefit-of-the-doubt rule 
is for application, and the criteria for service connection 
are met. 


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


